
	
		II
		112th CONGRESS
		2d Session
		S. 2334
		IN THE SENATE OF THE UNITED STATES
		
			April 23, 2012
			Mr. Levin introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To reduce temporarily the duty on lithium ion electrical
		  storage batteries.
	
	
		1.Lithium ion electrical
			 storage batteries
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Lithium ion electric storage batteries, certified by the
						importer for use in hybrid electric motor vehicles (provided for in subheading
						8507.80.80)2.4%No changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
